        Case 8-20-72041-reg     Doc 21      Filed 07/20/20   Entered 07/20/20 11:26:58




FORCHELLI DEEGAN TERRANA LLP                                 Hearing Date: July 2912020
333 Earle Ovington Blvd., Suite 1010                         Hearing Time: 1:30 p.m.
Uniondale, New York 11553
(sr6) 248-1700
By: Gerard R. Luckman


LTNITED STATES BANKRUPTCY COURT
EASTERN DISTzuCT OF NEW YORK
                                                   X
In re                                                        Chapter 1l

     Winward Long LLC,                                       Case   No. 8-20-7 2041-REG

                               Debtor
                                                   X

         STATEMENT OF CONCERNS OF GERARD R. LUCKMAN AS
 SUBCHAPTER V TRUSTEE REGARDING DEBTORS MOTION FOR APPROVAL OF
   DEBTOR-IN      SSION FILING AND MOTION TO   SECURED CLAIM

          Gerard R. Luckman, Subchapter V Trustee, in accord with his duties under Section 1183

of the Bankruptcy Code, hereby submits this Statement of Concerns regarding the motion of

Winward Long LLC (the "Debtor") to fix the secured creditor's claim and the Debtor's motion

to obtain Debtor-in-possession financing.

          The Debtor was formed to hold one asset, ownership of 211Belmont Avenue, Westbury,

New York. Upon information and belief, the principal of the Debtor purchased the deed for this

property subject to a senior mortgage lien in connection with the foreclosure of the junior lien

which was out of the money.

         The hrst mortgage lien is also in foreclosure in a separate action. That case was brought

in   Nassau Supreme Court; case number 60913312018. The Debtor,              a defendant in   that

proceeding, was represented in that action by its current proposed bankruptcy counsel. By Order

dated August 28,2019 and entered on September 2,2019, summary judgment was granted to the

first mortgagee. On October 2, 2019, the Debtor filed a Notice of Appeal in that action. A copy
        Case 8-20-72041-reg           Doc 21       Filed 07/20/20     Entered 07/20/20 11:26:58




of the Notice of Appeal with the Order and Judgment is annexed hereto as Exhibit "A".

             Despite the Debtor actively litigating with the first mortgagee, the attorneys for the

foreclosing mortgagee were not notified of the Chapter 11 filing or of any of the motion's filed

in this case. Despite the Debtor scheduling a co-debtor (the mortgagor of the property) in its

schedules, the co-debtor also does not appear to have been served             with any of the pleadings in

this case.

             On July 8,2020, after the subchapter V trustee raised noticing concems at the July 6,

2020 section34l meeting held in the related case In re Malinki Slonik LLC 20-72239 (AST), the

Debtor filed in the pending foreclosure action a notice of the commencement of its bankruptcy

case.

            The Debtor's Chapter l1 case was filed on May 12,2020. The Subchapter V Trustee was

appointed on May 15,2020.

The Proposed Financins

            The Debtor is seeking proposed Debtor-in-possession ("DIP") financing in the amount          of
$79,500 to rehabilitate property that       it   expects to value at $110,000. The Debtor's sole asset is

property known as 226 Lawson Street, Hempstead,              NY.    The Debtor is also seeking authority to

utilize nonexistent cash collateral. The Debtor testified at the 341 meeting that the property is

not rented or otherwise generating income. At paragraph 3 of the DIP Motion, the Debtor states

that    it needs DIP financing and use of cash collateral "to fund its post-petition operating
requirements       in a manner that will permit the continued safe and orderly transition of            its

numerous client related services to other providers..."             At paragraph 9 of the DIP motion the

Debtor references "its not-for-profit status". There is no other reference to what the Debtor's

business actually     is. Further,   a condition to closing the DIP loan is that "the Borrower shall have

filed   a   motion with the Bankruptcy Court seeking approval of the BH Agreement..." There does

                                                         2
     Case 8-20-72041-reg         Doc 21      Filed 07/20/20    Entered 07/20/20 11:26:58




not appear any reference to what this proposed agreement       is.   While not specifically requesting

relief under 364(dX1), the motion at paragraph 14(iv) suggests that the DIP facility is to            be

secured by a first priority security interest in the Debtor's real property. There are other issues   of
note with regard to the proposed financing.

        .        The Carve Out is $100,000 on a $79,500 credit facility;

       '         The Debtor suggests that the senior secured creditor is adequately protected by

                 replacement liens subject to the Carve Out, DIP liens and pre petition liens;

       '         DIP Agreement contains defaults for variances in actual receipts

                 when there is no revenue.

       There are myriad issues with the filings in the case, as well as the related case. The

Subchapter   V   Trustee believes that many of the pending matters would have been opposed by

counsel to the senior secured creditor had they been properly served.

Conclusion

       For these reasons, the Subchapter V Trustee believes that the proposed DIP Financing

Motion and the Valuation Motion should be adjourned in contemplation                    of   necessary

amendments to address the inherent deficiencies and to assure that the senior secured creditor is

served through its counsel.

Dated: Uniondale, New York
       Iuly 20,2020                                    FORCHELLI DEEGAN TERRANA LLP
                                                       Subchapter V


                                                       By
                                                                 R. Luckman
                                                      333 Earle Ovington Boulevard, Ste. 1010
                                                      Uniondale, NY 11553
                                                       (sr6)248-1700
                                                       gluckman@forchellilaw. com



                                                  J
